Title: To John Adams from James McHenry, 18 June 1799
From: McHenry, James
To: Adams, John



Sir.
War Department 18 June 1799

I think it was mentioned to you, some time last winter, by the Secretary of State, in consequence of a letter he had just received from Mr. King, that Count Rumford intended to visit his native country, at which you seemed pleased, and expressed yourself favourably of his talents.
Mr. King has renewed the subject to the Secretary of State, and in a letter to me, which I have the honour to inclose. As the reference of the subject to me, can only be meant so far as it respects the military department, I beg leave to submit for your consideration, whether it would not be to the advantage of the United States to make such a proposal to the Count, which if accepted, would ensure to the army the full benefits of his skill and experience.
There is still a vacancy of Lt. Colonel, to be filled for one of the Regiments of Artillerists & Engineers. The President is besides, authorised, by the 17 Sect. of “an Act for the better organising of the troops of the United States and for other purposes”, passed the 3d of March ulto, to engage and appoint, distinct from the officers of the corps of Artillerists & Enginerers, two Engineers, with the rank of Lt. Colonel, an to stipulate and allow to them respectively, such compensations, as he shall find necessary and convenient”.
Sect. 9th of the Act to augment the army of the United States and for other purposes” passed the 16 July 1798 also provides for an Inspector of Artillery, to be taken from the line of Artillerists and Engineers, who shall be allowed in addition to his pay in the line 30 Dollars per month and four rations of provisions for his daily subsistence.
Two propositions may be made to the Count resulting from these laws.
1. He may be offered the vacant commission of Lt. Colonel and be made also Inspector of Artillery. Or if he prefers it. 2d. He may be invited to accept of the office of Engineer contemplated in the 17 sect. of the act before recited.
As I consider him to be less of an Engineer than an Artillerist, altho in this I may be mistaken I should think it most adviseable to give a preference to the first proposition. If he accepts of it, he can also superintend the establishment of a military academy which the laws so far contemplate, as to have made provision for books, instruments, and teachers.
At any rate, if the Count should refuse himself to either office, the offer cannot be otherwise than grateful, and if he wanted any stimuli to induce him to be useful to this Country, to the extent of his talents, it might have its effect.
I have the honour to be with the greatest respect / Sir / your most obt / &  hble st.

James McHenry